PER CURIAM
The only error alleged and relied upon in this court for a reversal is that the judge erroneously told the jury in the general, charge that if it found the issues made upon the answer and reply in favor of the Robinsons, the amount of the verdict in favor of the Robinsons should be $6550, the value of their equity as agreed upon.
The only evidence offered by the defendants as to the value of their equity in their property was the value agreed upon by the parties in the agreement for the exchange of the properties, and the plaintiff offered no evidence on the issue as to damages or the value of the property of defendants or any of the property involved in the transaction.
Inasmuch as there was no evidence of | value other than that agreed upon in the trade, the trial judge did not commit error in charging that if the jury found for the defendants the verdict should be for Ihe value as fixed by the parties in their agreement of exchange.
Judgment affirmed.
PARDEE, PJ, WASHBURN, J, and FUNK, J, concur.